Citation Nr: 0107024	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for onychomycosis and 
cellulitis of the right foot.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This appeal arises from a May 1999 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) which 
reopened and subsequently denied service connection for 
onychomycosis and cellulitis of the right foot.  The 
veteran's notice of disagreement (NOD) was received in June 
1999.  The statement of the case (SOC) was issued in January 
2000.  The veteran's substantive appeal was received in 
February 2000.

The Board observes that a VA examiner, in an October 1997 
examination report, noted the likelihood that the veteran has 
had fungus dermatitis (tinea pedis) since the time he was in 
service.  The examiner further noted the possibility that a 
break in the skin might have allowed the Pseudomonas 
infection claimed by the veteran to enter, causing the severe 
cellulitis in 1996.  The examiner concluded that "the SC 
tinea pedis may have been a possible contributing factor to 
his Pseudomonas cellulitis."  The veteran pointed to this 
examination report in an October 1999 statement, and noted 
the examiner's suggestion that there may be an issue of 
service-connection for tinea pedis.  To date, there is no 
indication that the RO has adjudicated that issue.  In any 
event, the issue of Pseudomonas cellulitis secondary to tinea 
pedis is not inextricably intertwined with the current 
appeal, and that issue is referred to the RO for appropriate 
development and action.


FINDINGS OF FACT

1.  By a rating of May 1997, the RO denied service connection 
for onychomycosis and cellulitis of the right foot based, in 
part, upon the finding that there was no evidence 
establishing service incurrence; the veteran initiated, but 
did not perfect, an appeal of the RO's determination, and it 
became final under the law.

2.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for onychomycosis and cellulitis of the right foot is 
noncumulative, and is probative as to the merits of the 
veteran's claim.

3.  Evidence of record does not establish that the veteran's 
current foot disorder is due to Pseudomonas encountered or 
contracted during his active service.


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection 
for onychomycosis and cellulitis of the right foot was a 
final decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for 
onychomycosis and cellulitis of the right foot.  38 U.S.C.A. 
§ 5108 (West 1991); Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 
2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran does not suffer from onychomycosis and 
cellulitis of the right foot resulting from his military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); Pub. 
L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination reported no abnormality 
or disorder of the veteran's right foot.  His service medical 
records do not reveal treatment for any foot disorder.  His 
separation examination is also silent as to problems with his 
feet.

The veteran filed a claim for service connection for 
"Pseudomonas due to constant walking in swamps, etc." in 
March 1997.  In support of his claim, he submitted private 
medical records, dated in December 1996 and January 1997.  
These records indicate that the veteran presented with 
cellulitis of his right foot.  The treatment reports indicate 
plantar and dorsal skin breakdown extending from the 3rd 
through 5th toes, and the dorsal and plantar aspects of the 
toes.  The report also noted interphalangeal skin breakdown 
from the 2nd through 5th toes, and heavy drainage from the 
foot.  The veteran also submitted lay statements, dated in 
March 1997, from his parents, indicating that the veteran had 
suffered from "problems with his feet" after he returned 
from service.

In an April 1997 development letter, the RO requested that 
the veteran furnish a completed VA Form 21-4142, 
Authorization for Release of Information, so that the RO 
could proceed with procurement of indicated medical records.  
The RO also indicated that any other medical information in 
the veteran's possession could be submitted in further 
support of his claim.  The veteran responded that he had no 
service medical records in his possession.  He did submit 
additional private medical records and copies, showing his 
expenditures for medications used to treat his foot 
condition.  

By a rating decision dated May 1997, the RO denied service 
connection for onychomycosis and cellulitis of the right 
foot.  The RO found that there was no evidence of incurrence 
of a foot disorder during service, and that the disability 
claimed was not entitled to a statutory presumption. 

A statement by the veteran was received by the RO in July 
1997.  The veteran stated that he had experienced problems 
immediately after service, and that he had "home treated" 
them with foot powder, which offered temporary relief.  A 
July 1997 statement from the veteran's physician, R.O. 
McBurney, was concurrently submitted.  Dr. McBurney noted 
that laboratory reports had indicated the presence of a 
positive growth of Pseudomonas in the veteran's right foot.  
Based upon the history provided by the veteran, he opined 
that the veteran "most likely contracted Pseudomonas while 
he was in the service in South East Asia."

The veteran was afforded a VA medical examination in 
September 1997.  The examiner noted the veteran's complaints 
of chronic itching and emotional concern.  The examination 
revealed evidence of mild cellulitis on the dorsum of the 
left foot, just proximal to the 2nd and 3rd toes, but found no 
other skin abnormality.  Upon review of the veteran's claims 
file, and after consultation with a colleague, the examiner 
stated that he could not conclude that the veteran had had 
Pseudomonas infection for 30 years without any manifestations 
until 1996. 

An SOC was issued to the veteran in August 1998.  The 
evidence considered by the RO in rendering its decision to 
deny the veteran's claim for service connection was 
discussed.  The RO noted that there was no record of 
treatment for onychomycosis and/or cellulitis of the right 
foot in service.  It noted that service medical records did 
not show any disorder of the right foot.  It discussed VA and 
private medical evidence of record, and noted that the VA 
examiner had stated that he could not conclude that the 
veteran had been suffering from Pseudomonas infection for 30 
years without any manifestations until 1996.  The veteran 
failed to file a substantive appeal within one year of the 
mailing of the determination, or within 60 days from the date 
that the SOC was mailed, and the May 1997 rating decision 
became final.

In November 1998, the veteran submitted further evidence, in 
the form of an October 1998 statement from Dr. McBurney.  Dr. 
McBurney's statement indicated that Pseudomonas bacteria, the 
incidence of which is very high in Southeast Asia, including 
Vietnam, had caused the veteran's 1996 infection.  He 
contended that the humidity and continuous footwear required 
by the military had aggravated any underlying foot condition 
that the veteran might have had prior to his service in 
Vietnam.  In support of his statement, Dr. McBurney referred 
to medical texts.  He noted that "The Infectious Diseases, 
5th Edition" stated that recrudescence of Pseudomonas may 
take place months or even years after exposure.  He stated 
that another article in a communicable diseases manual 
indicated the possibility that the disease may become 
manifest as long as 25 years after exposure, and that it is 
prevalent in Southeast Asia.

In addition to the statement submitted by Dr. McBurney, the 
veteran also submitted a statement and textual materials in 
November 1998.  Those materials included excerpts from 
Dorland's Illustrated Medical Dictionary (27th ed.); The 
Merck Manual of Diagnosis and Therapy (16th ed.); Harper 
Collins Illustrated Medical Dictionary, Infectious Diseases 
(5th ed.); Control of Communicable Disease Manual; and 
Andrews Diseases of the Skin: Clinical Dermatology (8th ed.).

The RO requested a VA medical opinion, asking whether there 
could be a relationship between the veteran's 1996 
Pseudomonas infection and his service in Southeast Asia in 
the 1960's.  The RO asked that the claims folder be reviewed 
and an opinion be provided as to the likelihood of the 
veteran's current skin problems being related to Pseudomonas 
contracted in the mid-1960's while serving in Vietnam.  In a 
March 1999 opinion, the VA dermatology consultant concluded 
that it would be "purely speculative" to assume that the 
veteran's current condition was due to a Pseudomonas 
infection contracted 30 years ago.  The dermatologist further 
noted that the veteran's skin condition might have been 
secondarily infected with Pseudomonas, but that it was likely 
not a direct result of any Pseudomonas infection contracted 
in the 1960's.

The RO reopened the veteran's claim for service connection, 
based upon its determination that the October 1998 statement 
from Dr. McBurney was new and material evidence.  Following 
review of the new evidence in conjunction with the evidence 
previously of record after reopening of the claim, the RO 
denied service connection in a rating decision dated May 
1999.  The RO again pointed out that there was no record of a 
foot disorder during service, and that the record was devoid 
of medical evidence of a chronic foot condition until 1996.  
It noted that the VA dermatology consultant had reviewed the 
complete record, which included both private and VA medical 
records, and determined that it would constitute speculation 
to state that the veteran's current foot condition was a 
direct result of any Pseudomonas infection contracted some 30 
years before its manifestation.  

The veteran's June 1999 NOD indicated that he would be 
pursuing and submitting further evidence.  However, in a 
statement received in October 1999, the veteran stated that 
the dermatologist he had seen did not wish to make a 
conclusion or a medical opinion concerning his condition 
because the physician had not seen the veteran's feet when 
they were severely infected in December 1996.  He also 
referred to his noncompensable service-connected malaria, and 
noted that he had been given extensive antibiotics in service 
for that disease.  He expressed his belief that the 
antibiotics that he received for his service-connected 
malaria suppressed the Pseudomonas infection and caused 
resistance that did not allow an infection until years later.

The RO issued an SOC in January 2000, noting evidence 
received since the May 1999 rating decision.  It noted that 
the photocopied medical texts submitted by the veteran did 
not refer to the veteran or his personal history.  It pointed 
to the VA dermatology consultation as holding the most 
probative weight because it included a review of the complete 
record, including the opinions provided previously by other 
physicians.  It also noted that the consultation was provided 
by a specialist, who reviewed all medical records in the 
claims folder prior to rendering his opinion.

The veteran's substantive appeal was received in February 
2000.  He maintained that the evidence provided by his 
physician was not given proper credit.  He pointed to his 
physician's submissions, noting that there was indication of 
the rarity of Pseudomonas infections, and again urged that 
the current condition of his foot was caused by Pseudomonas 
contracted during his Vietnam service.

II.  Analysis

A.  New and Material Evidence

Review of the record reveals that the veteran initially 
raised the issue of service connection for a foot condition 
referred to as "Pseudomonas" in March 1997, and that, in a 
rating action dated May 1997, service connection for 
onychomycosis and cellulitis of the right foot was denied.  
The record discloses that the veteran was provided notice of 
the May 1997 rating decision.  He initiated an appeal by 
filing an NOD, and the RO issued an SOC in August 1998.  The 
veteran failed to submit his substantive appeal or request an 
extension within 60 days after issuance of the SOC.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in VA 
regulations.  Therefore, the denial of the veteran's claim 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence that is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet.App. 1 (1995).

The Board observes, however, that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
May 1997 rating decision is a final determination and was the 
last decision to address the issue of service connection for 
onychomycosis and cellulitis of the right foot, the evidence 
to be considered to determine whether new and material 
evidence has been received is the evidence which has been 
received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 
7 Vet.App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 
(1992).  See also Robinette v. Brown, 8 Vet.App. 69 (1995).  

The pertinent legal criteria provide that service connection 
may be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

While the RO appears to have reopened the veteran's claim for 
service connection for onychomycosis and cellulitis of the 
right foot and subsequently considered the issue on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new-and-material-
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, using 
the guidelines set forth above, the Board finds that new and 
material evidence has been presented.  Hence, the claim 
concerning service connection for onychomycosis and 
cellulitis of the right foot may be reopened.

The evidence obtained in connection with the veteran's recent 
attempt to reopen his claim for service connection is a 
medical statement from R.O. McBurney, M.D., dated October 
1998.  Therein, Dr. McBurney reiterated that Pseudomonas is a 
disease caused by Pseudomonas bacteria whose incidence is 
very high in Southeast Asia.  He stated that the humidity, 
damp conditions, continuous foot wear required by military 
service, and other factors aggravated any underlying foot 
condition the veteran may have had prior to service.  He 
noted that the disease is usually transmitted by contaminants 
of soil or water through inapparent skin wounds.  He 
supported his statements with reference to medical texts and 
materials which he had reviewed and analyzed in connection 
with the veteran's claim.  The Board finds that this new 
evidence is not merely cumulative of other evidence of 
record, and must be considered in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the claim for 
service connection for onychomycosis and cellulitis of the 
right foot is properly reopened.

B.  Entitlement to Service Connection

As noted above, service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Until recently, the RO and Board were required by law to 
assess every claim, before completing our adjudication as to 
the merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a)(West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, the Department of Veterans Affairs 
(VA) had the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81-2 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If the burden 
of the veteran was not met, the duty to assist pursuant to 
section 5107(a) did not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  In fact, if the claim was not well 
grounded, the Board was without jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  The veteran was required to provide competent 
evidence of a current disability (a medical diagnosis); 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The third element could also be established 
through the use of statutory presumptions.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

Discussion of the well-grounded-claim rubric is important 
because, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
confirmed that, under section 5107(a), VA had a duty to 
assist only those claimants who had established well-grounded 
claims.  More recently, the U.S. Court of Appeals for 
Veterans Claims issued a decision holding VA was not 
permitted to assist a claimant in developing a claim that was 
not well grounded.  Morton v. West, 12 Vet.App. 477 (July 14, 
1999), en banc review denied, 13 Vet.App. 205 (1999)(per 
curiam), remanded sub nom. Morton v. Gober, No. 99-7191 (Fed. 
Cir. Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet.App. 174, (2000) (per 
curiam).

In this case, the RO appears to have addressed the merits of 
the veteran's claim in its denial of service connection for 
his foot disorder.  The RO concluded that the veteran had 
failed to show that his skin condition was manifested during 
his military service, either from documentation during 
service or from post-service continuity of symptomatology.  
As noted above, however, the law addressing VA's mandate to 
assist veterans in developing evidence in support of their 
claims has recently changed.  The legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096. 
See generally Holliday v. Principi, ___ Vet.App. ___, No. 99-
1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions for use in establishing service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon a thorough 
review of the veteran's claim file, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for this decision, and that the appellant has had 
adequate notice of the evidence necessary to substantiate his 
claim.  

The Board therefore finds that no useful purpose would be 
served in remanding this matter simply for further review 
under the VCAA.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet.App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Here, the RO advised the veteran, by a letter dated in April 
1997, that he should furnish original service medical records 
if he was in possession of them.  He was also advised that he 
could send other evidence in support of his claim, and that 
the RO would exhaust all efforts to obtain his service 
medical records before making a decision on his claim.  The 
record also demonstrates that the veteran was afforded a VA 
medical examination in September 1997, and that an opinion 
was sought from a VA dermatology consultant in March 1999.  
That consultation was based on a review of the entire record.  
Thus, the Board finds that VA has fulfilled its mandate to 
assist the veteran in the development of his claim for 
service connection.

In rendering our decision, the Board must account for the 
evidence which we find to be persuasive and unpersuasive, and 
provide reasoned analysis for accepting or rejecting that 
which is submitted by and on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), 
citing Gilbert, at 54.  It is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99(2000)(to be codified as amended at 38 
U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).

The veteran produced several written statements indicating 
his belief that the condition he suffers was contracted 
during his service in Vietnam.  He maintained that his 
symptoms began immediately after service.  This contention 
was supported by statements from his parents, which were 
submitted with the veteran's original claim for service 
connection.  He also submitted medical records outlining the 
Pseudomonas infection he suffered in 1996.  Statements by his 
private physician, Dr. McBurney, urge that the veteran's 
current foot disorder had its origins in his Vietnam service.  
All of this evidence was properly considered by the RO.  

However, the evidence submitted by the veteran and obtained 
on his behalf by the RO fails to establish service incurrence 
of any disorder of the right foot.  The established law very 
clearly states that, to prove service connection, a claimant 
must submit medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence.  Pond v. West, 12 
Vet.App. 341 (1999); see also Caluza v. Brown, supra.  There 
is no such evidence if of record.  Service medical records 
are silent as to any conditions of the foot.  There is no 
evidence of foot disorder until 1996, some 30 years after the 
veteran's service ended.

The only evidence of service incurrence consists of 
statements by the veteran and his parents.  The Board 
recognizes the great lengths the veteran has taken in order 
to support his claim.  We appreciate the independent research 
undertaken by the veteran.  However, we must note that the 
Court of Appeals for Veterans Claims has found that a 
veteran's lay opinion, coupled with reliance on medical 
treatises, is insufficient to satisfy the medical nexus 
requirements necessary to an award of service connection.  
Libertine v. Brown, 9 Vet.App. 521, 523 (1996); see also 
Wallin v. West, 11 Vet.App. 509, 513 (1998).  See also Routen 
v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

With respect to the medical evidence of record, the October 
1998 statement from Dr. McBurney points to the possibility 
that the veteran was exposed to Pseudomonas bacteria while 
stationed in Vietnam.  He cites to various medical treatises, 
including "The Infectious Diseases, 5th Edition;" "Control 
of Communicable Diseases Manual, page 229;" and "Ander's 
Diseases of the Skin, Clinical Dermatology, 8th edition".  
Based upon his review of the literature and a history 
provided to him by the veteran, Dr. McBurney concluded that 
exposure to Pseudomonas bacteria in Vietnam could be the 
cause of the veteran's current foot disorder.  His July 1997 
statement noted the prevalence of Pseudomonas bacteria in 
Southeast Asia, and concluded that the veteran "most 
likely" contracted Pseudomonas during his service there.  
Neither of his statements indicated whether Dr. McBurney had 
reviewed the veteran's medical records prior to making his 
conclusion.

However, a VA examiner stated in October 1997 that he could 
not "conclude that the veteran has had Pseudomonas infection 
for the past 30 years without any manifestations until one 
year ago."  A VA consultant reviewed the entire record and 
made the same conclusion in March 1999.

Upon review of all medical evidence of record, the Board 
notes a conflict of evidence regarding whether the veteran's 
onychomycosis and cellulitis of the right foot is 
etiologically related to his time in service.  We observe 
that the VA medical examination of September 1997 involved 
the examiner's review of the claims file, to include the July 
1997 statement from Dr. McBurney.  The examiner noted a 
history that included the veteran's complaints of foot 
problems since his time of service, and his more recent 
infection of the right foot.  The examiner indicated that he 
had consulted with a fellow medical examiner and reviewed the 
veteran's claims file prior to determining that he could not 
"conclude that veteran had had Pseudomonas infection for the 
past 30 years without any manifestations until one year 
ago."

Subsequently, at the RO's request, a VA medical opinion was 
rendered in March 1999 by a dermatology consultant.  The 
consultant reviewed the veteran's claims file, to include all 
medical evidence currently of record.  He concluded that it 
would "be purely speculative to assume that [the veteran's] 
Pseudomonas infection was due to a Pseudomonas infection [he] 
had contracted 30 years ago."  Essentially, both opinions 
stated that a conclusion of service incurrence based upon the 
veteran's current right foot symptomatology would be purely 
speculative.  Both VA reports were based on medical evidence 
of record at the time each was rendered.  The consultation 
was produced by a physician with an expertise in dermatology.

The statements from Dr. McBurney, on the other hand, do not 
indicate a review of the entire record.  Nor does Dr. 
McBurney indicate any particular expertise in the area of 
dermatology.  Dr. McBurney opined that there is a 
relationship between the veteran's presence in Viet Nam and 
his right foot onychomycosis and cellulitis.  His opinion was 
based upon history provided by the veteran, his recent 
knowledge of the veteran's condition, and medical texts.

On evidentiary evaluation, the Board observes that we must 
analyze the credibility and probative value of the evidence, 
account for the evidence which we find to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet.App. 52 (1996).  Here, the Board finds that the 
medical opinions from the VA physicians constitute 
significantly probative evidence, inasmuch as they entail 
comprehensive reviews of the veteran's medical history.  
Further, the VA medical opinion of March 1999 was rendered by  
a specialist in the field of dermatology.  By contrast, the 
conclusions and diagnoses found in the statements of Dr. 
McBurney have less probative value, because there is no 
evidence that he had the benefit of reviewing the entire 
medical record prior to making his conclusion.  Moreover, 
there is no indication that Dr. McBurney is a specialist in 
the field of dermatology.

In sum, the Board finds that the March 1999 opinion of the VA 
dermatology consultant, in combination with the September 
1997 VA medical examination report, clearly outweighs the 
opinion and statements rendered by Dr. McBurney.  The Court 
has held that greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet.App. 36, 49 (1994).  
See also Owens v. Brown, 7 Vet.App. 429, 433 (1995) ("[I]t 
is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.").

Therefore, in view of the foregoing, and with all due respect 
for the veteran's contentions in this matter, the Board finds 
that the evidence of record does not warrant the grant of 
service connection for the claimed disorder.


ORDER

Entitlement to service connection for onychomycosis and 
cellulitis with Pseudomonas of the right foot is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 


